Citation Nr: 0313883	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim.  An April 2001 Board 
decision found that new and material evidence had been 
submitted and this matter was remanded for further 
development.  This matter was subsequently returned to the 
Board for further appellate review.


REMAND

In December 2002, the Board conducted additional development 
of evidence.  In response to the Board's request, the veteran 
submitted additional private medical records and VA treatment 
records.  The United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations that 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
The veteran has not waived RO consideration of the additional 
evidence.

Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the 
veteran's claim for service 
connection for residuals of pneumonia 
in light of the evidence received 
since the May 2002 Supplemental 
Statement of the Case (SSOC).  If the 
claim remains denied, the RO should 
issue a SSOC to the veteran and his 
representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant 
actions taken on the claim for 
benefits since May 2002, to include a 
summary of the evidence, including 
the private medical records and VA 
treatment records received by the 
Board in December 2002 and January 
2003.  The SSOC should also include 
that VA did not obtain private 
treatment records from two physicians 
as the veteran did not submit the 
requisite release forms so that 
reasonable efforts could be made on 
his behalf.     An appropriate period 
of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



